                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRAVELERS PROPERTY CASUALTY                       Case No. 19-cv-04697-SI
                                         COMPANY OF AMERICA,
                                   8
                                                        Plaintiff,                         ORDER RE: TRAVELERS’
                                   9                                                       ADMINISTRATIVE MOTION TO
                                                 v.                                        SEAL
                                  10
                                         127 BAYO VISTA CONDOMINIUM                        Re: Dkt. No. 92
                                  11     ASSOCIATION- OAKLAND, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On April 30, 2021, Travelers Property Casualty Company of America filed an administrative
                                  15   motion to seal portions of its opposition papers filed in response to Continental Casualty Company’s
                                  16   motion for summary judgment. The material at issue was designated as confidential by Continental
                                  17   Casualty Company. Pursuant to Civil Local Rule 79-5(e), Continental was required to file a
                                  18   declaration by May 6, 2021, establishing that the designated material is sealable. Continental has
                                  19   not filed any such declaration.
                                  20          The Court hereby advises Continental that it will deny the administrative motion to seal
                                  21   unless Continental files a declaration as required by Civil Local Rule 79-5(e) and (d)(1)(A)
                                  22   establishing that the designated material is sealable no later than May 21, 2021. See generally
                                  23   Kamakana v. City & Cnty. of Honolulu, 447 F.3d. 1172, 1178-81 (9th Cir. 2006).
                                  24

                                  25          IT IS SO ORDERED.
                                  26

                                  27   Dated: May 18, 2021                          ______________________________________
                                                                                      SUSAN ILLSTON
                                  28                                                  United States District Judge
